Citation Nr: 0603287	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  05-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957 and from September 1962 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in 
an April 1978 rating decision, which the veteran did not 
appeal.

2.  Evidence received since the April 1978 rating decision is 
neither cumulative nor redundant of evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1978 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for a back disorder in an 
April 1978 rating decision.  The veteran was advised of this 
determination and furnished notice of appellate rights and 
procedures; however, he did not initiate an appeal.  
Therefore, the RO's April 1978 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under the revised provisions of 38 C.F.R. § 3.156(a), which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

It appears from a review of the record that the April 1978 
denial of service connection for a back disorder was based on 
a finding that the evidence did not show that the veteran had 
a back disorder.

Evidence received subsequent to the April 1978 rating 
decision includes a October 2004 private treatment report 
which reflects an impression of degenerative disc disease, 
lumbar spine and radiculopathy sciatic on the left.  This 
evidence was not previously considered by the RO and it shows 
this evidence in conjunction with the veteran's service 
medical records showing treatment for back complaints 
provides a basis on which to grant service connection for a 
back disorder.  As such, this evidence raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, this evidence is "new and material" and the 
claim is reopened.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In the event any defect in notice or assistance is 
found, the Board emphasizes that, given the favorable 
disposition of the appeal, such defect does not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


ORDER

As new and material evidence has been received, the claim for 
service connection for a back disorder is reopened.  To that 
extent, the appeal is granted.


REMAND

Inasmuch as the claim for service connection for a back 
disorder has been reopened, the Board must consider the 
merits of the claim.  The next step for the Board in this 
case is to assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  On review, the Board finds that additional 
development is needed.  See 38 C.F.R. § 3.159(c).

The evidence of record reflects that the veteran was treated 
for back complaints in service and his back symptoms are 
presently diagnosed as degenerative disc disease of the 
lumbar spine and radiculopathy sciatic on the left.  
Additionally, it is noted that the veteran has consistently 
recalled, to include upon VA examination in March 1978 as 
well as during his hearing before a hearing officer in 
November 2004, that his back disorder is the result of 
lifting a fuel tank in service.  Accordingly, the Board finds 
that a VA examination addressing the nature and etiology of 
the veteran's current back disorder based on a review of his 
claims file, to include his service medical records, is 
"necessary" under 38 U.S.C.A. § 5103A(d).

The Board notes that there may be medical records relevant to 
this case which have not been obtained.  Specifically, at the 
November 2004 hearing before a hearing officer, the veteran 
reported that he has received medical treatment for his back 
complaints from various health care providers, to include a 
pain clinic.  

The VCAA requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  See 
38 U.S.C.A. § 5103A(b).  In accordance with these provisions, 
the Board finds that a remand of this case is warranted, so 
the RO can ensure that all available VA and non-VA treatment 
records are obtained.

Accordingly, this case is REMANDED as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
back complaints since November 1977.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  The attention of the 
RO is specifically directed to copies of 
treatment records from the pain clinic 
and Drs. Richardson and Johnston, 
treatment providers identified during the 
veteran's November 2004 hearing.  

2.  The veteran should be afforded a VA 
examination to identify the etiology of 
his back disorder.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination of the veteran.  All 
indicated testing, to include 
radiological studies, should be 
completed.  Thereafter, the examiner 
should render an opinion as to whether it 
is at least as likely as not that a 
current back disability is etiologically 
related to the veteran's period of 
service.  If the physician is unable to 
render any opinion sought, it should be 
so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion is 
based must be set forth for the record.

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


